Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a motor comprising: 
a housing; 
a stator disposed in the housing; 
a rotor disposed in the stator; 
a shaft coupled to the rotor; and 
a bus bar disposed on the stator and including a plurality of terminals, 
wherein the plurality of terminals include a neutral terminal and a plurality of phase terminals, 
the neutral terminal includes a first body of which a first width in a radial direction is greater than a second width in an axial direction and a plurality of first connectors extending from the first body, and 
the phase terminal includes a second body of which a first width in the radial direction is less than a second width in the axial direction and a plurality of second connectors extending from the second body, 
wherein the first body is disposed on the first orbit around a center of the bus bar, 
wherein the second body is disposed on the second orbit around a center of the bus bar, 
wherein each of the first connector and the second connector includes a terminal that contacts a coil of the stator, and 
wherein the plurality of terminals are radially arranged between the first orbit and the second orbit and arranged in a circumferential direction.
The current application has an international search report and an English Translation of the Written Opinion of the International Searching Authority.  The key references to the version of claims at the time are KR 10 2017 0052980 A and KR 10 2017 0128718 A, both commonly assigned to LG Innotek Co. with the current application.  The applicant further amended claim 1, apparently in view of finding of lacking inventive step in view of the references.
Figure 3 of the applicant’s disclosure illustrates the claimed invention of claim 1  Item 110, reasonably the neutral bus bar, shows a bus bar where the, whereas items 120A-120C, the phase have the thickness is oriented radially and the width is oriented axially.  These relate the Further, bars 120A and 120B are arranged at a different radial position (orbits) to bars 110 and 120C. Claim 1 is considered to be non-obvious, as amended with respect to the earlier cited references.
Kong (U. S. Patent 10,547,228) teaches alternately where the bus bar thickness directions are oriented alternately extended in the axial (figure 5) or radial (figure 6) directions.  The examiner has cited other related references on form 892, but did not discover the subject matter of the claimed invention in one or in a combination of more than one reference. Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 23, 2022